Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00504-CR

                                         Cristian JAIMES,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the Criminal District Court 4, Tarrant County, Texas
                                   Trial Court No. 1255122D
                         The Honorable Michael Thomas, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 10, 2013

AFFIRMED

           Cristian Jaimes was convicted by a jury of robbery and sentenced to nineteen years

imprisonment.       Jaimes’s court-appointed attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel

concludes that the appeal has no merit. Jaimes was provided with a copy of the brief and

informed of his right to review the record and file his own brief. See Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Jaimes did not file a pro se brief.
                                                                                    04-12-00504-CR


       After reviewing the record and counsel’s brief, we conclude that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed.

       Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1. No substitute counsel will be appointed. Should Jaimes wish to seek

further review of this case by the Texas Court of Criminal Appeals, Jaimes must either retain an

attorney to file a petition for discretionary review or Jaimes must file a pro se petition for

discretionary review. Any petition for discretionary review must be filed within thirty days from

the later of: (1) the date of this opinion; or (2) the date the last timely motion for rehearing is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed in the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -2-